Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 1 of 52                               PageID #: 10

                                                                                                    EXHIBIT A
                                               DOCUMENT 2
                                                                                     ELECTRONICALLY FILED
                                                                                         6/15/2020 2:54 PM
                                                                                       02-CV-2020-901299.00
                                                                                       CIRCUIT COURT OF
                                                                                   MOBILE COUNTY, ALABAMA
                                                                                   JOJO SCHWARZAUER, CLERK
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

     DEBORAH NEWBURN,

           Plaintiff,

     v.                                                 Civil Action No.: CV-2020- ____________

     DOLLAR GENERAL CORPORATION;                              PLAINTIFF RESPECTFULLY
     DOLGENCORP, LLC; AMANDA                                 REQUESTS A TRIAL BY JURY
     BARRON; Fictitious parties A,B, and C,
     being those persons or entities responsible
     for the harms and losses of the Plaintiff, D,
     E, and F, being those persons or entities
     who owned, operated, and/or managed the
     subject store, whose real names are not yet
     known but will be added when ascertained.


           Defendants.


                                              COMPLAINT


           Comes now Plaintiff and alleges against Defendants as follows:

           1.      On or about June 25, 2018, Plaintiff Deborah Newburn was a customer/invitee of

    the Dollar General located at 7156B Airport Boulevard in Mobile County, Alabama. Said store

    was owned, operated, and/or managed by Defendants Dollar General Corporation, Dolgencorp,

    LLC, and/or Amanda Barron (collectively “the Dollar General Defendants”).

           2.      On said date, the Dollar General Defendants negligently/wantonly allowed a

    hazardous condition to exist on the subject premises.

           3.      Said hazardous condition caused Plaintiff to slip and fall, injuring herself.

           4.      The Dollar General Defendants had actual and/or constructive notice of the subject

    hazardous condition, or should have known of the same.
                                          DOCUMENT 2
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 2 of 52                  PageID #: 11




       5.      As an actual and proximate result of the Dollar General Defendants’ negligence

and/or wantonness, Plaintiff was caused to suffer the following damages and injuries:

               a.     Past and future medical expenses;

               b.     Permanent injuries and/or disabilities;

               c.     Past and future pain, suffering, and mental anguish;

               d.     Past and future loss of the enjoyment of life;

               e.     Past and future lost earning capacity;

               f.     Past and future lost wages;

               g.     Others as proven.



       WHEREFORE, premises considered, Plaintiff demands a jury render judgment against

Defendants Dollar General Corporation, Dolgencorp, LLC, and/or Amanda Barron for

compensatory and punitive damages in excess of the jurisdictional threshold of this Court, plus

interest and costs.

                                                     Respectively submitted,

                                                     LONG & LONG, P.C.
                                                     Attorneys for Plaintiff

                                                     /s/ Samuel P. McClurkin, IV
                                                     SAMUEL P. MCCLURKIN, IV (MCC166)
                                                     Post Office Box 2746
                                                     Mobile, Alabama 36652
                                                     (251) 432-4878
                                                     mac@longandlong.com


                             PLAINTIFF REQUESTS A TRIAL BY JURY




                                                2
                                        DOCUMENT 2
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 3 of 52   PageID #: 12




Defendants may be served via Certified Mail:

Dollar General Corporation
100 Mission Ridge
Goodlettsville, Tennessee 37072

Dolgencorp, LLC
c/o Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, Alabama 36104

Amanda Barron
7156B Airport Boulevard
Mobile, Alabama




                                            3
                                              DOCUMENT 3
                                                               ELECTRONICALLY
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 4 of 52  PageID #: 13FILED
                                                                  6/15/2020 2:54 PM
                                                                                   02-CV-2020-901299.00
                                                                                   CIRCUIT COURT OF
                                                                               MOBILE COUNTY, ALABAMA
                                                                               JOJO SCHWARZAUER, CLERK
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

DEBORAH NEWBURN,

      Plaintiff,

v.                                                    Civil Action No.: CV-2020- ____________

DOLLAR GENERAL CORPORATION;                                PLAINTIFF RESPECTFULLY
DOLGENCORP, LLC; AMANDA                                   REQUESTS A TRIAL BY JURY
BARRON; Fictitious parties A,B, and C,
being those persons or entities responsible
for the harms and losses of the Plaintiff, D,
E, and F, being those persons or entities
who owned, operated, and/or managed the
subject store, whose real names are not yet
known but will be added when ascertained.


      Defendants.



                         PLAINTIFF'S INTERROGATORIES AND REQUESTS
                          FOR PRODUCTION TO DEFENDANTS DOLLAR
                        GENERAL CORPORATION and DOLGENCORP, LLC

         Comes now Plaintiff and requests Defendants Dollar General Corporation and

 Dolgencorp, LLC respond to the following:


                                        INTERROGATORIES

        1.         Please list the person’s name who Defendant would designate as its 30(b)(6)

 corporate representative for the following issues:

                   a.     Facility safety policies and procedures;

                   b.     Day to day operations; and

                   c.     Building/property maintenance and repair.

         RESPONSE:

        2.         Please list and identify each employee of the Defendant who has knowledge
                                                   1
                                             DOCUMENT 3
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 5 of 52                    PageID #: 14




 concerning the incident made the basis of this suit, including all managers and/or supervisors

 who were on duty at the time of Plaintiff’s accident. Please include in your answer the

 following:

                a.      The last known address of each employee;

                b.      The last known phone number of each employee.

         RESPONSE:



        3.      Please identify each person who was working at the Dollar General store at issue on

 February 19, 2019. Please include in your answer the following:

                a.      The last known address of each employee:

                b.      The last known phone number of each employee.

         RESPONSE:



        4.      Please identify each person from which you have obtained a statement

 concerning the incident made the basis of this lawsuit.

         RESPONSE:



        5.      State specifically and describe in detail any investigation of Plaintiff’s injuries

and/or accident, and with regard to the same produce a copy of all statements taken in

connection therewith and all photographs and/or videos of the accident scene. In addition,

produce all incident reports or other documents and records relating to the investigation of the

accident.




                                                   2
                                          DOCUMENT 3
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 6 of 52                    PageID #: 15




       RESPONSE:

       6.      Identify each and every individual who has or may have knowledge or

information about any facts, events or circumstances relating in any way to the incident, the

allegations in the Complaint, Plaintiff’s injuries and any defense asserted by you. As to each

individual, identify his or her full name, current or last known residence address, current or last

known place of employment and job title or position at said place of employment, current

and last known telephone number and the knowledge or information which said individuals have

or which you or your attorneys believe they may have.

       RESPONSE:



       7.      Identify each person who may have, or claims to have, seen or heard any of the

parties or their agents, servants or employees or anyone acting on their behalf make any

statements pertaining to the accident referred to in the Complaint. Include in your answer

anyone who claims to have seen or heard or had any communication or contact with Plaintiff

or any member of her family.



       RESPONSE:



       8.      Identify all current or former employees, managers, officers or directors of your

organization most knowledgeable about the procedures, guidelines, instructions, rules,

protocol, policies and/or manner relevant to when the floors in Defendants stores are to be

inspected and cleaned.



       RESPONSE:
                                                3
                                              DOCUMENT 3
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 7 of 52                    PageID #: 16




      9.        Set forth the procedures, guidelines, instructions, rules, protocol, policies,

practices and/or manner relevant to when the floors in Defendant’s stores are to be inspected

and cleaned both on a regular basis and in situations where there has been a spill and/or leak and

how this activity is to be carried out. Produce all documents and records relating to same.



        RESPONSE:



        10.     Please identify the person, firm, and/or corporation who was responsible for the

monitoring, inspection, cleaning and/or maintenance of the inside of your store where Plaintiff

was injured.



        RESPONSE:



        11.     Identify who was responsible for cleaning, maintaining and/or inspecting the floors

inside your store at the time and place of Plaintiff’s accident, and for the two (2) hour time

period proceeding his accident.



        RESPONSE:



        12.     Please state whether you had any warning signs posted at the time of

Plaintiff’s injury in the vicinity where Plaintiff fell.




                                                     4
                                           DOCUMENT 3
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 8 of 52                      PageID #: 17




       RESPONSE:



       13.     If you contend that warning signs were posted, please state the substance and

location of each sign.



       RESPONSE:



       14.     Please identify each expert that you plan on having testify at the trial of this cause,

including any and all medical experts. Additionally, please give a summary of the opinions which

you expect each expert to testify at trial in compliance with Rule 26 and state in detail each and

every fact upon which said expert reviewed prior to forming said opinions.



       RESPONSE:



       15.     Please state in detail each and every fact known to you or made known to you

through third parties concerning how the incident made the basis of this suit occurred and identify

each said person.



       RESPONSE:


       16.     If you contend that the Plaintiff was contributorily negligent, please state each

and every fact upon which you rely in support of said contention.



       RESPONSE:

                                                 5
                                              DOCUMENT 3
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 9 of 52                            PageID #: 18




        17.     If you contend that the Plaintiff assumed the risk of his injuries, please state each

and every fact upon which you rely in support of said contention.



        RESPONSE:



        18.     If you contend that the hazard which caused the Plaintiff to fall was open and

obvious, then please state each and every fact upon which you rely.



        RESPONSE:



        19.     Please state in detail your knowledge, as well as each and every employee’s

knowledge concerning the condition of the area upon which the Plaintiff fell. Additionally, please

identify each person who had knowledge concerning the condition of the area prior to the

Plaintiff’s fall, and how long said area was in that condition prior to the Plaintiff’s fall.



        RESPONSE:



        20.     Please set forth when the floors at the time and place of Plaintiff’s incident were

last inspected prior to Plaintiff’s incident, and identify who performed said inspection and

produce all documents and records relating to same.



        RESPONSE:


                                                    6
                                           DOCUMENT 3
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 10 of 52                     PageID #: 19




       21.     Please state precisely and descriptively the location in your store where the incident

made the basis of this suit occurred.



        RESPONSE:



       22.     For all documents withheld from identification and/or production based on any

privilege or other objection to any of the Plaintiff’s discovery served in this lawsuit, describe

said document with particularity (i.e. give a description of the document, state when the

document was generated, and state the subject matter of the document).



        RESPONSE:



      23.      Have any photographs and/or videotapes been taken of the scene of the

accident, the condition of the floors involved, or the injuries sustained by the Plaintiff? If so,

please state the date all such photographs and/or videotapes were taken and state the name, address,

job position and employer of the person who presently has possession and/or control of all such

photographs and/or videotapes. Please produce a copy of any such photographs or videotapes.



        RESPONSE:



        24.    Please state the name, address and telephone number of any other individual who

has been injured in the same or similar manner as Deborah Newburn, within the last five (5)

years, where a person sustained personal injury due to slipping and falling on the floors in any of

                                                7
                                            DOCUMENT 3
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 11 of 52                     PageID #: 20




the Dollar General locations in Alabama, where something has been spilled, dropped, leaked or

placed on the floors and the floors needed to be inspected and/or cleaned. Please include in your

answer the following:

               a.       The name and address of the injured person;

               b.       The date of each accident;

               c.       The exact location of each accident;

               d.       A complete description of the area involved;

               e.       Injuries sustained by the injured party;

               f.       How the accident occurred;

               g.       The name and address of the attorney representing the injured party;

               h.       The court where any suit for such personal injury was filed (including the

                        style of the case and case number), and

               i.       The outcome of said suit or claim.

              RESPONSE:


       25.     State the name, address and job title of all persons answering or assisting in

 answering these discovery requests and any subparts thereof.

              RESPONSE:




                                                  8
                                                DOCUMENT 3
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 12 of 52                         PageID #: 21




                                 REQUEST FOR PRODUCTION

        1.      Please provide full and complete copies of any and all books, pamphlets,

brochures, memoranda, correspondence, films, videotapes, drawings, sketches, or any other

material of any description whatsoever, which in any way relate to safety rules, practices

proper procedures, etc., applicable to maintaining your facilities, in a safe condition that were in

effect on the date of the incident made the basis of this suit.

        2.      Produce all documents and records that reflect, refer or relate to the accident referred

to in the Complaint.

        3.      Produce all documents, records and files, including hard copies of all

computer stored information, which reflect, refer or relate to Plaintiff, the accident, any

investigation of the accident, any of the allegations in the Complaint and Plaintiff’s injuries.

        4.      Produce all documents and records which reflect, refer or relate to

communications or correspondence by and between you and any of your present or former

employees, on the one hand, and any other third party, person or entity, on the other hand,

which reflect, refer or relate to any of the following:

                a.      Any of the matters alleged in the Complaint;

                b.      Any discussions or communications with Plaintiff or her family

                        members or anyone you contend was acting on behalf of Plaintiff;

                c.      The accident;

                d.      Plaintiff’s injuries;

                e.      The condition of the floor at the time and place of Plaintiff’s accident;




                                                    9
                                              DOCUMENT 3
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 13 of 52                      PageID #: 22




                f.      Any safety rules, recommendations, policies, procedures and/or guidelines

                        relevant to when floors should be inspected both on a regular basis and

                        when there has been a spill and/or leak and how this activity is to be

                        carried out;

        5.      Produce all documents which reflect, refer or relate to the guidelines, rules,

instructions, policies, procedures, regulations, protocols, “do’s and don’ts” or the like

relating to maintenance, inspection and/or cleaning of the floors in Defendant’s store in use at

the time of Plaintiff’s incident, both on a regular basis and in situations a fall has taken place and

how this activity is to be carried out.

        6.      Produce all documents, records, reports, logs, summaries, charts or the like which

show how often the floors in question were inspected, cleaned and/or maintained beginning June

1, 2018, up to and through June 25, 2018 , the day of Plaintiff’s incident.

        7.      Please provide full and complete copies of any and all safety rules, regulations

and/or manuals compiled by the Defendants which were in effect and applicable to maintaining

your facilities, including, but not limited to, the floors inside your store, in a safe condition on

the date of the accident made the basis of this suit.

        8.      Please provide full and complete copies of all first reports of injury, investigation

reports, photographs, statements (whether such statements be written,




                                                    10
                                            DOCUMENT 3
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 14 of 52                      PageID #: 23




recorded, recorded and not transcribed, etc.) in the possession of the Defendants or under the

Defendants’ control which in any way relate to the accident made the basis of this suit.

        9.      Please provide copies of any service and/or maintenance logs as they relate to

repairs, maintenance and/or inspections of Defendants’ store beginning on January 1, 2018

through the date of the accident made the basis of this suit.

        10.     Please provide full and complete copies of any and all statements given by the

Plaintiff, Deborah Newburn, to the Defendants or to anyone acting on behalf of the

Defendants.

        11.     Please provide a copy of any and all incident/accident reports generated as a result

of Plaintiff’s accident.

        12.     Produce all photographs and videos, including in-store videos, which reflect,

refer and/or relate to the areas of the store where Plaintiff was injured beginning four hours prior

to her accident and concluding one hour after her accident.

        13.     Please provide color copies of any and all photographs and/or videotapes taken

of the area where the accident made the basis of this suit occurred.

        14.     Please provide copies of any photographs or videotapes depicting the

Plaintiff, Deborah Newburn.

        15.     Please provide copies of any photographs or videotapes of the incident made

the basis of this lawsuit.

        16.     To the extent you contend the Plaintiff was contributorily negligent, please

provide any and all documents or materials of any type whatsoever that support or relate in any

way to this allegation and/or defense.



                                                  11
                                           DOCUMENT 3
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 15 of 52              PageID #: 24




       17.     Please provide any and all contracts of insurance which in any way provide

insurance coverage for the events made basis of this lawsuit.



                                                     LONG & LONG, P.C.
                                                     Attorneys for Plaintiff

                                                     /s/ Samuel P. McClurkin, IV
                                                     SAMUEL P. MCCLURKIN, IV (MCC166)
                                                     Post Office Box 2746
                                                     Mobile, Alabama 36652
                                                     (251) 432-4878
                                                     mac@longandlong.com



                         TO BE SERVED WITH THE COMPLAINT




                                                12
     Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 16 of 52                                                 PageID #: 25

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     02-CV-2020-901299.00
Form C-34 Rev. 4/2017                                - CIVIL -
                                IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
                                   DEBORAH NEWBURN V. AMANDA BARRON ET AL
  NOTICE TO:       AMANDA BARRON, 7156B AIRPORT BOULEVARD, MOBILE, AL 36608

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  SAMUEL P MCCLURKIN IV                                                                          ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: PO Box 2746, Mobile, AL 36652                                                                                    .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of
     pursuant to the Alabama Rules of the Civil Procedure.                                  [Name(s)]

                06/15/2020                               /s/ JOJO SCHWARZAUER           By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
     Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 17 of 52                                                 PageID #: 26

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     02-CV-2020-901299.00
Form C-34 Rev. 4/2017                                - CIVIL -
                                IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
                                   DEBORAH NEWBURN V. AMANDA BARRON ET AL
  NOTICE TO:       DOLLAR GENERAL CORPORATION, 100 MISSION RIDGE, GOODLETTSVILLE, TN 37072

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  SAMUEL P MCCLURKIN IV                                                                          ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: PO Box 2746, Mobile, AL 36652                                                                                    .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of DEBORAH NEWBURN
     pursuant to the Alabama Rules of the Civil Procedure.                                      [Name(s)]

                06/15/2020                               /s/ JOJO SCHWARZAUER               By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ SAMUEL P MCCLURKIN IV
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
     Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 18 of 52                                                 PageID #: 27

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     02-CV-2020-901299.00
Form C-34 Rev. 4/2017                                - CIVIL -
                                IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
                                   DEBORAH NEWBURN V. AMANDA BARRON ET AL
  NOTICE TO:       DOLGENCORP, LLC, C/O CORP SERVICE CO., INC 641 S LAWRENCE STREET, MONTGOMERY, AL 36104

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  SAMUEL P MCCLURKIN IV                                                                          ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: PO Box 2746, Mobile, AL 36652                                                                                    .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of DEBORAH NEWBURN
     pursuant to the Alabama Rules of the Civil Procedure.                                      [Name(s)]

                06/15/2020                               /s/ JOJO SCHWARZAUER               By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ SAMUEL P MCCLURKIN IV
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                                          DOCUMENT 6
                                                                   ELECTRONICALLY
    Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 19 of 52   PageID #: 28FILED
                                                                      6/18/2020 12:26 PM
                                                                        02-CV-2020-901299.00
                                                                        CIRCUIT COURT OF
                                                                    MOBILE COUNTY, ALABAMA
                                                                    JOJO SCHWARZAUER, CLERK




X
    Amanda Barron (c/o on-duty manager)          Mobile
             June 15, 2020
                                                             301 St. Louis Street
Attorney
                                                             Mobile, AL 36602
                                Samuel P. McClurkin, IV      (251) 445-6000
                                                        DOCUMENT 8
   Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 20 of 52                                       PageID #: 29

                                                                 UJS Information
June 18, 2020                                                               Intended Recipient:
                           Case Number: 02-CV-2020-901299.00                 DOLGENCORP, LLC (D003)
                           Document Type: Complaint                         C/O CORP SERVICE CO., INC
Dear Circuit Clerk:        Restricted Delivery Requested: No                641 S LAWRENCE STREET
                                                                            MONTGOMERY, AL 36104

The following is in response to your request for proof of delivery on your item with the tracking number:
9214 8901 7301 4102 2000 0670 45.

Item Details

Status:                                                 Delivered, Left with Individual
Status Date / Time:                                     June 18, 2020, 11:57 am
Location:                                               MONTGOMERY, AL 36104
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Shipment Details

Weight:                                                 4.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
   Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 21 of 52               PageID #: 30


                                  AlaFile E-Notice




                                                                       02-CV-2020-901299.00
                                                                       Judge: BEN H. BROOKS
To: MCCLURKIN SAMUEL PRESTON
    mac@longandlong.com




                       NOTICE OF SERVICE
                  IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

                     DEBORAH NEWBURN V. AMANDA BARRON ET AL
                               02-CV-2020-901299.00

                        The following matter was served on 6/18/2020

                                 D003 DOLGENCORP, LLC
                                     Corresponding To
                                     CERTIFIED MAIL
                         ELECTRONIC CERTIFIED MAIL RETURN




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
   Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 22 of 52               PageID #: 31


                                  AlaFile E-Notice




                                                                       02-CV-2020-901299.00
                                                                       Judge: BEN H. BROOKS
To: BARRON AMANDA (PRO SE)
    7156B AIRPORT BOULEVARD
    MOBILE, AL, 36608-0000




                        NOTICE OF SERVICE
                  IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

                     DEBORAH NEWBURN V. AMANDA BARRON ET AL
                               02-CV-2020-901299.00

                        The following matter was served on 6/18/2020

                                 D003 DOLGENCORP, LLC
                                     Corresponding To
                                     CERTIFIED MAIL
                          ELECTRONIC CERTIFIED MAIL RETURN




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
   Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 23 of 52               PageID #: 32


                                  AlaFile E-Notice




                                                                       02-CV-2020-901299.00
                                                                       Judge: BEN H. BROOKS
To: DOLLAR GENERAL CORPORATION (PRO SE)
    100 MISSION RIDGE
    GOODLETTSVILLE, TN, 37072-0000




                        NOTICE OF SERVICE
                  IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

                     DEBORAH NEWBURN V. AMANDA BARRON ET AL
                               02-CV-2020-901299.00

                        The following matter was served on 6/18/2020

                                 D003 DOLGENCORP, LLC
                                     Corresponding To
                                     CERTIFIED MAIL
                          ELECTRONIC CERTIFIED MAIL RETURN




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
   Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 24 of 52                PageID #: 33


                                   AlaFile E-Notice




                                                                        02-CV-2020-901299.00
                                                                        Judge: BEN H. BROOKS
To: DOLGENCORP, LLC (PRO SE)
    C/O CORP SERVICE CO., INC
    641 S LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                         NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

                      DEBORAH NEWBURN V. AMANDA BARRON ET AL
                                02-CV-2020-901299.00

                         The following matter was served on 6/18/2020

                                  D003 DOLGENCORP, LLC
                                      Corresponding To
                                      CERTIFIED MAIL
                           ELECTRONIC CERTIFIED MAIL RETURN




                                                                      JOJO SCHWARZAUER
                                                                    CIRCUIT COURT CLERK
                                                                 MOBILE COUNTY, ALABAMA
                                                                     CIRCUIT CIVIL DIVISION
                                                                 205 GOVERNMENT STREET
                                                                         MOBILE, AL, 36644

                                                                                251-574-8420
                                                                   charles.lewis@alacourt.gov
                                                        DOCUMENT 10
   Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 25 of 52                                       PageID #: 34

                                                                 UJS Information
June 19, 2020                                                               Intended Recipient:
                           Case Number: 02-CV-2020-901299.00                 DOLLAR GENERAL CORPORATION (D002)
                           Document Type: Complaint                         100 MISSION RIDGE
Dear Circuit Clerk:        Restricted Delivery Requested: No                GOODLETTSVILLE, TN 37072


The following is in response to your request for proof of delivery on your item with the tracking number:
9214 8901 7301 4102 2000 0670 38.

Item Details

Status:                                                 Delivered, Individual Picked Up at Postal Facility
Status Date / Time:                                     June 19, 2020, 7:14 am
Location:                                               GOODLETTSVILLE, TN 37072
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Shipment Details

Weight:                                                 4.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
   Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 26 of 52               PageID #: 35


                                  AlaFile E-Notice




                                                                       02-CV-2020-901299.00
                                                                       Judge: BEN H. BROOKS
To: MCCLURKIN SAMUEL PRESTON
    mac@longandlong.com




                       NOTICE OF SERVICE
                  IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

                     DEBORAH NEWBURN V. AMANDA BARRON ET AL
                               02-CV-2020-901299.00

                        The following matter was served on 6/19/2020

                         D002 DOLLAR GENERAL CORPORATION
                                     Corresponding To
                                     CERTIFIED MAIL
                         ELECTRONIC CERTIFIED MAIL RETURN




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
   Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 27 of 52               PageID #: 36


                                  AlaFile E-Notice




                                                                       02-CV-2020-901299.00
                                                                       Judge: BEN H. BROOKS
To: BARRON AMANDA (PRO SE)
    7156B AIRPORT BOULEVARD
    MOBILE, AL, 36608-0000




                        NOTICE OF SERVICE
                  IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

                     DEBORAH NEWBURN V. AMANDA BARRON ET AL
                               02-CV-2020-901299.00

                        The following matter was served on 6/19/2020

                         D002 DOLLAR GENERAL CORPORATION
                                     Corresponding To
                                     CERTIFIED MAIL
                          ELECTRONIC CERTIFIED MAIL RETURN




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
   Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 28 of 52               PageID #: 37


                                  AlaFile E-Notice




                                                                       02-CV-2020-901299.00
                                                                       Judge: BEN H. BROOKS
To: DOLLAR GENERAL CORPORATION (PRO SE)
    100 MISSION RIDGE
    GOODLETTSVILLE, TN, 37072-0000




                        NOTICE OF SERVICE
                  IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

                     DEBORAH NEWBURN V. AMANDA BARRON ET AL
                               02-CV-2020-901299.00

                        The following matter was served on 6/19/2020

                         D002 DOLLAR GENERAL CORPORATION
                                     Corresponding To
                                     CERTIFIED MAIL
                          ELECTRONIC CERTIFIED MAIL RETURN




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
   Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 29 of 52                PageID #: 38


                                   AlaFile E-Notice




                                                                        02-CV-2020-901299.00
                                                                        Judge: BEN H. BROOKS
To: DOLGENCORP, LLC (PRO SE)
    C/O CORP SERVICE CO., INC
    641 S LAWRENCE STREET
    MONTGOMERY, AL, 36104-0000




                         NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

                      DEBORAH NEWBURN V. AMANDA BARRON ET AL
                                02-CV-2020-901299.00

                         The following matter was served on 6/19/2020

                           D002 DOLLAR GENERAL CORPORATION
                                      Corresponding To
                                      CERTIFIED MAIL
                           ELECTRONIC CERTIFIED MAIL RETURN




                                                                      JOJO SCHWARZAUER
                                                                    CIRCUIT COURT CLERK
                                                                 MOBILE COUNTY, ALABAMA
                                                                     CIRCUIT CIVIL DIVISION
                                                                 205 GOVERNMENT STREET
                                                                         MOBILE, AL, 36644

                                                                                251-574-8420
                                                                   charles.lewis@alacourt.gov
                                 DOCUMENT 12
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 30 of 52   PageID #: 39
                                 DOCUMENT 12
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 31 of 52   PageID #: 40
   Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 32 of 52               PageID #: 41


                                  AlaFile E-Notice




                                                                       02-CV-2020-901299.00
                                                                       Judge: BEN H. BROOKS
To: MCCLURKIN SAMUEL PRESTON
    mac@longandlong.com




                       NOTICE OF SERVICE
                  IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

                     DEBORAH NEWBURN V. AMANDA BARRON ET AL
                               02-CV-2020-901299.00

                        The following matter was served on 6/15/2020

                                  D001 BARRON AMANDA
                                     Corresponding To
                                    PROCESS SERVED




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
                                 DOCUMENT 14
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 33 of 52   PageID #: 42
                                 DOCUMENT 14
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 34 of 52   PageID #: 43
                                 DOCUMENT 14
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 35 of 52   PageID #: 44
                                 DOCUMENT 14
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 36 of 52   PageID #: 45
   Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 37 of 52                 PageID #: 46


                                      AlaFile E-Notice




                                                                        02-CV-2020-901299.00


To: CAROLINE THOMASON PRYOR
    cpryor@carrallison.com




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

                        DEBORAH NEWBURN V. AMANDA BARRON ET AL
                                  02-CV-2020-901299.00

                      The following answer was FILED on 7/14/2020 3:47:22 PM




    Notice Date:    7/14/2020 3:47:22 PM




                                                                       JOJO SCHWARZAUER
                                                                     CIRCUIT COURT CLERK
                                                                  MOBILE COUNTY, ALABAMA
                                                                      CIRCUIT CIVIL DIVISION
                                                                  205 GOVERNMENT STREET
                                                                          MOBILE, AL, 36644

                                                                                  251-574-8420
                                                                     charles.lewis@alacourt.gov
                                          DOCUMENT 15
                                                               ELECTRONICALLY
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 38 of 52  PageID #: 47FILED
                                                                  7/14/2020 3:47 PM
                                                                                  02-CV-2020-901299.00
                                                                                  CIRCUIT COURT OF
                                                                              MOBILE COUNTY, ALABAMA
                                                                              JOJO SCHWARZAUER, CLERK
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

DEBORAH NEWBURN,                               )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )
                                               )            Case No. CV-2020-901299
DOLLAR GENERAL CORPORATION;                    )
DOLGENCORP, LLC;                               )
AMANDA BARRON;                                 )
                                               )
       Defendants.                             )


                                          ANSWER


       COME         NOW   the   Defendants,        DOLGENCORP,     LLC,    DOLLAR      GENERAL

CORPORATION and AMANDA BARRON and pursuant to the Alabama Rules of Civil Procedure

respond to Plaintiff’s Complaint as follows:

       1.      Defendants deny the allegations contained in Paragraph 1 of Plaintiff’s Complaint

and demand strict proof thereof.

       2.      Defendants deny the allegations contained in Paragraph 2 of Plaintiff’s Complaint

and demand strict proof thereof.

       3.      Defendants deny the allegations contained in Paragraph 3 of Plaintiff’s Complaint

and demand strict proof thereof.

       4.      Defendants deny the allegations contained in Paragraph 4 of Plaintiff’s Complaint

and demand strict proof thereof.

       5.      Defendants deny the allegations contained in Paragraph 5,                including

subparagraphs a.- g., of Plaintiff’s Complaint and demand strict proof thereof.



                                   AFFIRMATIVE DEFENSES

       1.      The Complaint fails to state a claim for relief which can be granted.
                                          DOCUMENT 15
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 39 of 52                    PageID #: 48



       2.      To the extent not otherwise admitted to herein, Defendants deny all material

allegations of Plaintiff’s Complaint and demand strict proof thereof.

       3.      Defendants deny the existence of a defect.

       4.      No act or omission of Defendants caused Plaintiff’s injury or damages.

       5.      Dollar General Corporation and Amanda Barron are not proper parties to this suit.

       6.      Defendants plead open and obvious condition.

       7.      Defendants plead contributory negligence.

       8.      Defendants plead assumption of the risk.

       9.      Defendants plead lack of notice.

       10.     Defendants plead failure to mitigate.

       11.     Defendants plead intervening and superseding cause.

       12.     Defendants did not breach any duty owed to the Plaintiff.

       13.     Defendants plead all applicable statutes of limitations.

       14.     To the extent that the Plaintiff’s Complaint demands punitive damages and such

damages might or could be awarded against Defendants in this action, the award of punitive

damages under Alabama Law and procedure violates the 4th, 5th, 6th, 8th, and 14th Amendments

of the Constitution of the United States and § 1, 6, 10, 13, 15, and 22 of Article I of the Alabama

Constitution of 1901, on the following separate and several grounds:

       (a)     The standard governing when punitive damages may be awarded against a
               defendant in a civil action in Alabama violates the Due Process Clause of the 14th
               Amendment of the United States Constitution and Article I of the Alabama
               Constitution;

       (b)     The award of punitive damages under the law of Alabama in a civil action violates
               the 14th Amendment of the United States Constitution and violates the provisions
               of Article I of the Constitution of the State of Alabama;

       (c)     The award of punitive damages under Alabama law against a civil defendant,
               without providing to that defendant all of the protections guaranteed to a person
               accused of a crime, violates the Due Process Clause of the 14th Amendment and
               the requirements of the 5th and 6th Amendments of the Constitution of the United
               States;
                                       DOCUMENT 15
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 40 of 52                  PageID #: 49



      (d)   The award of punitive damages under Alabama law against a defendant for the
            wrongdoing of another person violates the Due Process Clause of the 14th
            Amendment of the Constitution of the United States;

      (e)   The award of punitive damages against a principal for the misconduct of an agent
            violates the due process clause of the 14th Amendment and constitutes cruel and
            unusual punishment in violation of the 8th Amendment of the United States
            Constitution;

      (f)   The award of punitive damages in Alabama under any standard of proof less
            stringent than "beyond a reasonable doubt" violates both the Due Process Clause
            of the 14th Amendment and the prohibition against cruel and unusual punishment
            in the 8th Amendment of the Constitution of the United States;

      (g)   The Alabama standards defining wanton conduct are impermissibly vague and the
            award of punitive damages based upon a claim of wantonness under Alabama law
            violates the Due Process Clause of the 14th Amendment of the United States
            Constitution and violates the provisions of Article I of the Constitution of the State
            of Alabama;

      (h)   The award of punitive damages under Alabama law violates the Excessive Fines
            Clause of the 8th Amendment to the United States Constitution and the Excessive
            Fines Clause of the Alabama Constitution;

      (i)   The award of punitive damages as claimed by the Plaintiff would violate the
            Defendant's rights to substantive and procedural due process of law;

      (j)   The award of punitive damages based upon the evil intent of another, who was
            acting in an unauthorized or unratified manner, violates the Due Process Clause
            of the 14th Amendment and the Equal Protection Clause of the same Amendment;

      (k)   The procedures currently followed in Alabama fail to provide the means for
            awarding separate judgments against joint tortfeasors;

      (l)   The current procedures under Alabama law permit the multiple awards of punitive
            damages for the same alleged act;

      (m)   Alabama law allows the award and imposition of punitive damages without
            requiring proof beyond a reasonable doubt that the Defendants intended to cause
            the Plaintiff's injuries;

      (n)   The procedures and standards in Alabama do not adequately direct and limit the
            jury's discretion in awarding punitive damages in a civil action;

      (o)   The procedures and standards in Alabama do not adequately direct and limit the
            trial court's discretion in reviewing the award and amount of punitive damages in a
            civil action;

      (p)   Alabama law does not provide a clear and consistent appellate standard of review
            of an award of punitive damages; and the review of punitive awards by the
            Alabama Supreme Court does not remedy the defects in the award of punitive
                                          DOCUMENT 15
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 41 of 52                     PageID #: 50



               damages under Alabama law and does not protect civil defendants from arbitrary,
               unreasonable, and standardless punitive awards;

       (q)     The procedures allowed and authorized under Alabama law permit the admission
               of evidence relative to the amount of punitive damages in the same proceeding
               during which liability and compensatory damages are determined, without a
               bifurcation of the trial into a separate liability phase and a punitive damage phase,
               and this practice deprives defendants of procedural and substantive due process
               of law under the Due Process Clause of the 14th Amendment of the United States
               Constitution;

       (r)     The existing Alabama practice which allows the award of punitive damages against
               multiple defendants without apportionment of said damages based upon the
               culpability of each defendant deprives the defendant of equal protection of the law
               guaranteed under the 14th Amendment of the United States Constitution and
               deprives the defendant of due process of the law guaranteed under the same
               Amendment of the United States Constitution.

       15.     Defendants reserve the right to amend or supplement their answers hereto,

including any and all affirmative defenses.

                    DEFENDANTS DEMAND A TRIAL BY STRUCK JURY.




                                                     /s/ Caroline T. Pryor
                                                     CAROLINE T. PRYOR (PRY005)
                                                     ZACHARY R. WEAVER (WEA034)
                                                     Attorneys for Defendants




OF COUNSEL:
CARR ALLISON
6251 Monroe Street, Suite 200
Daphne, AL 36526
(251) 626-9340
cpryor@carrallison.com
zweaver@carrallison.com
                                           DOCUMENT 15
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 42 of 52                     PageID #: 51



                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 14th day of July, 2020, I electronically filed the foregoing
pleading with the clerk’s office using the Alafile system which will send notification of such filing
to the following counsel of record:


SAMUEL P. MCCLURKIN, IV
LONG & LONG, P.C.
Post Office Box 2746
Mobile, Alabama 36652
mac@longandlong.com


And a copy will be sent to the following by U.S. mail:

Alabama Attorney General
11 South Union Street
Montgomery, Alabama 36130


                                                      /s/ Caroline T. Pryor
                                                      OF COUNSEL
   Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 43 of 52                 PageID #: 52


                                      AlaFile E-Notice




                                                                     02-CV-2020-901299.00


To: PRYOR CAROLINE THOMASON
    cpryor@carrallison.com




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

                        DEBORAH NEWBURN V. AMANDA BARRON ET AL
                                  02-CV-2020-901299.00

              The following NOTICE OF APPEARANCE was FILED on 7/24/2020 3:27:01 PM




    Notice Date:    7/24/2020 3:27:01 PM




                                                                     JOJO SCHWARZAUER
                                                                   CIRCUIT COURT CLERK
                                                                MOBILE COUNTY, ALABAMA
                                                                    CIRCUIT CIVIL DIVISION
                                                                205 GOVERNMENT STREET
                                                                        MOBILE, AL, 36644

                                                                               251-574-8420
                                                                  charles.lewis@alacourt.gov
                                     DOCUMENT 17
                                                               ELECTRONICALLY
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 44 of 52  PageID #: 53FILED
                                                                  7/24/2020 3:25 PM
                                                                        02-CV-2020-901299.00
                                                                        CIRCUIT COURT OF
                                                                    MOBILE COUNTY, ALABAMA
                                                                    JOJO SCHWARZAUER, CLERK
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

DEBORAH NEWBURN,                       )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )
                                       )             Case No. CV-2020-901299
DOLLAR GENERAL CORPORATION;            )
DOLGENCORP, LLC;                       )
AMANDA BARRON;                         )
                                       )
      Defendants.                      )




                                NOTICE OF APPEARANCE


      COMES NOW Zachary R. Weaver of the law firm Carr Allison and files this Notice of

Appearance as additional counsel for the Defendants, DOLGENCORP, LLC, DOLLAR GENERAL

CORPORATION and AMANDA BARRON.




                                              /s/ Zachary R. Weaver
                                              CAROLINE T. PRYOR (PRY005)
                                              ZACHARY R. WEAVER (WEA034)
                                              Attorneys for Defendants




OF COUNSEL:
CARR ALLISON
6251 Monroe Street, Suite 200
Daphne, AL 36526
(251) 626-9340
cpryor@carrallison.com
zweaver@carrallison.com
                                           DOCUMENT 17
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 45 of 52                     PageID #: 54




                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 24th day of July, 2020, I electronically filed the foregoing
pleading with the clerk’s office using the Alafile system which will send notification of such filing
to the following counsel of record:


SAMUEL P. MCCLURKIN, IV
LONG & LONG, P.C.
Post Office Box 2746
Mobile, Alabama 36652
mac@longandlong.com

Alabama Attorney General
11 South Union Street
Montgomery, Alabama 36130


                                                      /s/ Zachary R. Weaver _____________
                                                      OF COUNSEL
   Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 46 of 52                  PageID #: 55


                                      AlaFile E-Notice




                                                                        02-CV-2020-901299.00


To: CAROLINE THOMASON PRYOR
    cpryor@carrallison.com




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

                        DEBORAH NEWBURN V. AMANDA BARRON ET AL
                                  02-CV-2020-901299.00

                     The following discovery was FILED on 8/24/2020 1:59:16 PM




    Notice Date:    8/24/2020 1:59:16 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
                                         DOCUMENT 19
                                                               ELECTRONICALLY
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 47 of 52  PageID #: 56FILED
                                                                  8/24/2020 1:59 PM
                                                                                02-CV-2020-901299.00
                                                                                CIRCUIT COURT OF
                                                                            MOBILE COUNTY, ALABAMA
                                                                            JOJO SCHWARZAUER, CLERK
                   IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

DEBORAH NEWBURN,                             )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )
                                             )             Case No. CV-2020-901299
DOLLAR GENERAL CORPORATION;                  )
DOLGENCORP, LLC;                             )
AMANDA BARRON;                               )
                                             )
      Defendants.                            )



                                      NOTICE OF FILING


      Defendants give notice of filing the following:

      1.      Defendants’ Request for Admission to Plaintiff.

      2.      Defendants’ Interrogatories to Plaintiff.

      3.      Defendants’ Request for Production of Documents to Plaintiff.

      Said discovery is being served on Plaintiff via email and/or U.S. Mail.

      Done this the 24th day of August, 2020.




                                                     /s/ Caroline T. Pryor
                                                     CAROLINE T. PRYOR (PRY005)
                                                     ZACHARY R. WEAVER (WEA034)
                                                     Attorneys for Defendants




OF COUNSEL:
CARR ALLISON
6251 Monroe Street, Suite 200
Daphne, AL 36526
(251) 626-9340
cpryor@carrallison.com
zweaver@carrallison.com
                                           DOCUMENT 19
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 48 of 52                       PageID #: 57




                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 24th day of August, 2020, I electronically filed the foregoing
pleading with the clerk’s office using the Alafile system which will send notification of such filing
to the following counsel of record:

SAMUEL P. MCCLURKIN, IV
LONG & LONG, P.C.
Post Office Box 2746
Mobile, Alabama 36652
mac@longandlong.com



And a copy will be sent to the following by U.S. mail:

Alabama Attorney General
11 South Union Street
Montgomery, Alabama 36130




                                                       /s/ Caroline T. Pryor
                                                       OF COUNSEL
   Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 49 of 52                  PageID #: 58


                                      AlaFile E-Notice




                                                                        02-CV-2020-901299.00


To: PRYOR CAROLINE THOMASON
    cpryor@carrallison.com




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

                        DEBORAH NEWBURN V. AMANDA BARRON ET AL
                                  02-CV-2020-901299.00

                     The following discovery was FILED on 8/26/2020 4:21:43 PM




    Notice Date:    8/26/2020 4:21:43 PM




                                                                        JOJO SCHWARZAUER
                                                                      CIRCUIT COURT CLERK
                                                                   MOBILE COUNTY, ALABAMA
                                                                       CIRCUIT CIVIL DIVISION
                                                                   205 GOVERNMENT STREET
                                                                           MOBILE, AL, 36644

                                                                                   251-574-8420
                                                                      charles.lewis@alacourt.gov
                                         DOCUMENT 21
                                                               ELECTRONICALLY
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 50 of 52  PageID #: 59FILED
                                                                  8/26/2020 4:21 PM
                                                                                   02-CV-2020-901299.00
                                                                                   CIRCUIT COURT OF
                                                                               MOBILE COUNTY, ALABAMA
                                                                               JOJO SCHWARZAUER, CLERK
             IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

DEBORAH NEWBURN,            )
                            )
    Plaintiff,              )
                            )
v.                          )
                            )         Case No. CV-2020-901299
DOLLAR GENERAL CORPORATION; )
DOLGENCORP, LLC;            )
AMANDA BARRON;              )
                            )
    Defendants.             )
                      NOTICE OF FILING

       Comes now Plaintiff and notifies the Court of the following filing:

       1.     Plaintiff’s response to Defendants’ Request for Admission.



                                                    Respectfully submitted,
                                                    LONG & LONG, P.C.
                                                    Attorneys for Plaintiffs

                                                    /s/ Samuel P. McClurkin, IV
                                                     SAMUEL P. MCCLURKIN, IV (MCC166)
                                                    Post Office Box 2746
                                                    Mobile, Alabama 36652
                                                    (251) 432-4878
                                                    mac@longandlong.com


                                CERTIFICATE OF SERVICE

        I do hereby certify that I have on this 26th day of August, 2020, served a copy of the
foregoing on all counsel of record, by placing a copy of same in the United States Mail, first-
class postage prepaid and properly addressed to the following:

Caroline T. Pryor, Esquire
Zachary R. Weaver, Esquire
CARR ALLISON
6251 Monroe Street, Suite 200
Daphne, AL 36526
(251) 626-9340
cpryor@carrallison.com
                                 DOCUMENT 21
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 51 of 52   PageID #: 60




zweaver@carrallison.com


Alabama Attorney General
11 South Union Street
Montgomery, Alabama 36130



                                    /s/ Samuel P. McClurkin, IV
                                    SAMUEL P. McCLURKIN, IV




                                      2
                                 DOCUMENT 21
Case 1:20-cv-00470-JB-C Document 1-1 Filed 09/23/20 Page 52 of 52   PageID #: 61




                                      3
